                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE J. AUSTIN,                                  CASE NO. 19-cv-05631-YGR
                                   8                   Plaintiff,                           ORDER VACATING CASE MANAGEMENT
                                                                                            CONFERENCE; DIRECTING FILING
                                   9             vs.                                        REGARDING SERVICE; SETTING
                                                                                            COMPLIANCE DATE
                                  10     GEORGETOWN UNIVERSITY, ET AL.,
                                                                                            Re: Dkt. No. 19
                                  11                   Defendants.

                                  12          The instant action was filed on September 6, 2019, and initially assigned to Magistrate
Northern District of California
 United States District Court




                                  13   Judge Thomas S. Hixson. On September 30, 3019, Magistrate Judge Hixson granted in part the
                                  14   application of plaintiff George J. Austin to proceed in forma pauperis, including an order directing
                                  15   service of the summons and complaint upon defendants by the United States Marshal. (Dkt. No.
                                  16   8.) Thereafter, the action was reassigned to the undersigned.
                                  17          The docket in this action indicates that service upon defendants has not been effected.
                                  18   Summons on defendant Georgetown University Law Center Organization at the address provided
                                  19   by plaintiff was returned unexecuted. (Dkt. No. 24.) No return of service is on file as to
                                  20   defendants Georgetown University or “Photographer Commissioned by Georgetown,” and no
                                  21   defendant has appeared.
                                  22          In light of the foregoing, the Case Management Conference currently set for Monday,
                                  23   March 23, 2020 is VACATED.
                                  24          It is the responsibility of plaintiff to provide sufficient information to ensure prosecution of
                                  25   his action. The Court therefore ORDERS Austin to: (1) file a statement confirming the names and
                                  26   addresses of the defendants to be served; or (2) file a motion for additional time to serve the
                                  27   complaint, explaining the reasons why such information cannot be provided. Failure to comply
                                  28   may result in dismissal of all defendants without prejudice for failure to serve and prosecute the
                                   1   action. Fed. R. Civ. P. 4(m).

                                   2          For administrative tracking purposes, the Court SETS a compliance date of April 10, 2020,

                                   3   on the 9:01 a.m. calendar. No appearance will be required.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 16, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                   6                                                      UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
